DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-3, 6-14, 16, 18 and 20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (method), 14 (apparatus) and 18 (CRM) the closest prior art is Liu et al (US 8861981) in view of Neil et al (WO2005/086361). Regarding claim 1, Liu discloses a method of pre-distorting an input signal for an optical transmitter, the input signal having a plurality of input signal values (an optical compensation device for an optical signal by summing the linear compensation module and the non-linear compensation module, see figure 3a;(Equivalent to Applicant’s figure 2) and the method comprising: determining a linearly pre-distorted signal value for one of the plurality of input signal values (optical signal compensation device 300 with linear compensation module 301, wherein the linear compensation module 301converts the input signal into frequency domain by FFT, see figure 4a;(Equivalent to Applicant’s figure 2) determining a non-linear pre-distortion component for the one of the plurality of input signal values,(plurality of non-linear compensation modules 302-,302-2…302-N for performing non-linear compensation, see figure 3a;(Equivalent to Applicant’s figure 2) and determining a pre-distorted input signal value for the optical transmitter by summing the linearly pre-distorted signal value and the non-linear pre-distortion component ;(summation module 303 for determining the compensated signal by summing the linear compensation signal and the nonlinear compensated signal; see figure 3a;(Equivalent to Applicant’s figure 2). Further Neil et al (WO2005/086361) discloses wherein the nonlinear pre-distortion component comprises a third order predistortion component and determining the non-linear predistortion component (the second digital predistorter circuit provides a third order predistortion signal and one or more 3+2m order predistortion signals from the input, see page 4,lines 9-12; (Equivalent to Applicant’s figure 2)   comprises determining the third order pre-distortion component by cubing the one of the plurality of input signal values and multiplying a resulting cubed value of the one of the plurality of input signal values by a third order pre-distortion coefficient (the second digital predistorter circuit provides a signal corresponding to a power of the magnitude (cubing for third order) of the input signal and filter coefficient corresponding to a power of the magnitude of the input signal see page 4,lines 5-9; (Equivalent to Applicant’s figure 2) and wherein the third order pre-distortion component is determined without using any other of the plurality of input signal values,(the memoryless DPD 116 providing non-linear distortion without using any other of the plurality of input signal, see figure 1); (Equivalent to Applicant’s figure 2). and the motivation is to provide instantaneous input value for providing predistorted signal. 

However regarding claim 1 the prior art of record fails to disclose performing, using a first set of coefficients, signal shaping and/or timing skew correction of the input signal in a frequency domain as part of determining the linearly pre-distorted signal value; performing, using a second set of coefficients different from the first set of coefficients, signal shaping and/or timing skew correction of the input signal in the frequency domain; by applying a Finite Impulse Response filter to the input signal.
 
However regarding claim 14, the prior art of record fails to disclose perform, using a first set of coefficients, signal shaping and/or timing skew correction of the input signal in a frequency domain as part of determining the linearly pre-distorted signal value; perform, using a second set of coefficients different from the first set of coefficients, signal shaping and/or timing skew correction of the input signal in the frequency domain; by applying a Finite Impulse Response filter to the input signal.

However regarding claim 20, the prior art of record fails to disclose perform, using a first set of coefficients, signal shaping and/or timing skew correction of the input signal in a frequency domain as part of determining the linearly pre-distorted signal value; perform, using a second set of coefficients different from the first set of coefficients, signal shaping and/or timing skew correction of the input signal in the frequency domain; wherein the linearly pre-distorted signal value is determined using at least one other of  by applying a Finite Impulse Response filter to the input signal. 

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Cova et al (US 7336725) discloses a system digitally linearizing the nonlinear behavior of high efficiency amplifiers employing baseband predistortion techniques, see figure 3.



c. Suzuki et al (US 2004/0189378) discloses digital predistorter predistorting a transmission signal and pilot signal, see figure 3.

d. Berenguer et al (Nonlinear Digital Pre-distortion of Transmitter Components – 2016 attached) discloses linear and non-linear pre-distortion tailored to the components of an optical transmitter, see figures 5a, 5b.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636